DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-60 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by D1 (3GPP TSG RAN WG1 Meeting #88bis; Spokane USA; Source: Huawei, HiSilicon; Title: Channel Coding for PBCH (R1 -1704249) - April 3-7, 2017, NPL dated 10/23/20, 6 pages).
	For claim 1, D1 discloses a method in a wireless transmitter, the method (Introduction. The PBCH is a broadcast channel within 5G NR) comprising:
	obtaining (1552) a first set of bits for wireless transmission, the first set of bits comprising a non-time-varying component (Table 1, 24 bits of MIB which remain constant within the burst, see FIG. 1 and the text above it. These bits are referred to as “Data Payload” in Section 3.2 and FIG. 4);
	concatenating (1554) a second set of bits to the first set of bits, the second set of bits comprising a time-varying component (Section 3.2 and FIG. 4, such as “an explicit timing index (T) that is encoded together with data payload (D) by a CRC and polar codes ([C(D,T)]) can be considered as an additive scrambling code”);
[C(D,T)]) can be considered as an additive scrambling code”); and
	transmitting (1558) the encoded bits to a wireless receiver (Section 2.1, such as “This 24-bit block is firstly encoded with a 16-bits CRC and then by rate 1/3 TBCC. The resultant 120-bit codeword is repeated 4 times to match the available resource and to extend the coverage in each transmission (10ms in LTE)”; and Section 2.2 which discloses the encoded PBCH codeword C(D,T) is transmitted using beam sweeping). 	
	Claims 15, 29 and 59 are rejected because each of them are the wireless receiver that performs the method of claim 1 and has the same subject matter.
	For claim 31, D1 discloses a method in a wireless receiver, the method comprising:
	receiving (1652) a first signal block on a first beam, the first signal block comprising a first set of bits encoded with a channel code and representing a non-time-varying component and a second set of bits encoded with the channel code and representing a first time-varying component  (suggested by Section 3.2 and FIGs 4 and 5, such as “an explicit timing index (T) that is encoded together with data payload (D) by a CRC and polar codes ([C(D,T)]) can be considered as an additive scrambling code … Then, a normal SCL decoder can help to decode the payload (D) and verify the time stamp (T)”); and
	decoding (1662) the first set of coded bits by decoding the first signal block (Section 2.2 “A decoder is supposed to not only decode each minimum self-decodable decoding the PBCH” and Section 3.2). 
	Claims 44 and 57 are rejected because each of them are the wireless receiver that performs the method of claim 31 and has the same subject matter.
	For claim 60, D1 discloses a wireless receiver (110, 120) comprising a receiving module (750, 854) and a decoding module (752, 850) (Introduction and Section 2 teach encoding and decoding in PBCH that is a broadcast channel within 5G NR); the receiving module operable to:
		receive a first signal block on a first beam, the first signal block comprising a first set of bits encoded with a channel code and representing a non-time-varying component and a second set of bits encoded with the channel code representing a first time-varying component (the non-time-varying and T time-varying components are explained in claim 1, in Table 1, FIG. 1 and FIG. 4 and Section 2.2 and Section 3.2, where “Data Payload”  being invariant and time-stamp being variant for each block. Such as Section 3.2 “an explicit timing index (T) that is encoded together with data payload (D) by a CRC and polar codes ([C(D,T)]) can be considered as an additive scrambling code”);
		receive a second signal block on a second beam, the second signal block comprising the first set of bits encoded with the channel code and representing the non-time-varying component and a third set of bits encoded with the channel code  ΔT, T+2 ΔT, …are assumed); 
	the decoding module (Section 2.2 “A decoder …”) operable to: remove the first time-varying component from the first signal block; remove the second time-varying component from the second signal block (FIG. 5 and the text below: due to the linearity of the polar codes, the effect of the encoding of the time stamp T can be treated as an scrambling operation (to be removed) over the encoding of the data payload: C(D,T) = C(D,T)⊕C(T). For the soft-combining, the inverse de-scrambling operation with the hypothesized C(T) is applied to the LLRs of the received blocks before combining. This operation is referred to as “sign flipper” of the present Application, see Figure 9 in view of page 19, line 18, step 2); 
	combine the first signal block and the second signal block (last part of section 3.2, such as “Observation-2: Polar Code can support the soft-combination in an explicit timing index way … the LLRs of multiple blocks, e.g. block (T), block(T+ΔT), block(T+2∙ΔT) and so on, can estimate an time-stamp                 
                    
                        
                            T
                        
                        ^
                    
                
            ”); and 
	decode the first set of coded bits by decoding the combined first and second signal blocks (last part of section 3.2, such as “then a normal SCL decoder that helps decode the payload (D) and verifies the time stamp (T)”, combined LLRs are input to polar SCI decoder).
	As to claims 2 and 16, D1 discloses claims 1 and 15, wherein the time varying-component of the second set of bits is associated with a transmit beam (Section 2.2 “NR introduces the concept of beam sweeping so that there comes a burst of the PSS/SSS/PBCH every time”), beam sweeping with changing block indices are being disclosed. Also see C(D,T) = C(D)⊕C(T) ->C(D) = C(D,T)⊕C(T)). 
	As to claims 3 and 17, D1 discloses claims 1-2 and 15-16 further comprising:
	determining cyclic redundancy check (CRC) bits for the concatenated first and second set of bits; and concatenating the determined CRC bits to the concatenated first and second set of bits (see Section 3.2 and FIG. 4 for CRC bits and concatenation in view of the parent claims). 
	As to claims 4 and 18, D1 discloses claims 1-2 and 15-16, wherein concatenating the second set of bits to the first set of bits comprises:
	determining cyclic redundancy check (CRC) bits for the second set of bits; and concatenating the determined CRC bits to the second set of bits (see Section 3.2 and FIG. 4 for CRC bits and concatenation in view of the parent claims). 
	As to claims 5 and 19, D1 discloses claims 1-4 and 15-18, wherein transmitting the encoded bits to the wireless receiver comprises transmitting a first beam, and the method further comprises: 	concatenating a third set of bits to the first set of wireless bits, the third set of bits comprising a time-varying component different from the second set of bits; encoding the concatenated first and third set of bits using a channel code; and transmitting the encoded bits to a wireless receiver using a second beam (see Section 3.2 and FIG. 5 for CRC bits and concatenation in view of the parent claims). 
	As to claims 10 and 24, D1 discloses claims 1-9 and 15-23, wherein the channel code comprises a polar code (see Section 3 for Polar code for NR-NR-PBCH).
As to claims 11 and 25, D1 discloses claims 1-10 and 15-24, wherein the non-time-varying component comprises system information and the time-varying component comprises a time index (see Section 3.2 for “timing index”). 
	As to claims 12 and 26, D1 discloses claims 11 and 25, wherein the system information comprises a master information block (MIB), the time index comprises a synchronization signal block (SSB) index (Section 3.2, 1st paragraph “A polar code provides the flexibility to support a soft combination of the LLRs of multiple blocks for both explicit and implicit timing index signaling” and FIG. 1 for SS blocks), and transmitting the encoded bits comprises transmitting a physical broadcast channel (PBCH) ( “Proposal-1: Polar code should be selected as the channel coding scheme for NR-PBCH”, last line of Section 3.1). 
	As to claims 13 and 27, D1 discloses claims 12 and 26, wherein the MIB is a component of an SSB (Section 2.1 and Table 1, also Section 3.1 “this 480-bit minimum-self-decodable block in LTE can be regarded as a 40-bit information block (24-bit MIB + 16-bit CRC) with a code rate of 1/12 in a polar code”, 1st paragraph). 
	As to claims 14 and 28, D1 discloses claims 1-13 and 15-27, wherein the wireless transmitter is a network node/wireless device (suggested by Section 1, such as “This motivates us to adopt polar code for NR-PBCH and remaining minimum system information in NR system”).
	As to claim 30, D1 discloses claim 29, wherein the wireless transmitter is configured to perform a method according to any one of claims 2-14 (see claims 2-14).
	As to claims 32 and 25, D1 discloses claims 31 and 15-24, further comprising:

	removing (1656) the first time-varying component from the first signal block;
	removing (1658) the second time-varying component from the second signal block;
	soft combining (1660) the first signal block and the second signal block; and
	wherein decoding the first set of coded bits comprises decoding the combined first and second signal blocks (D1 discloses these same claim limitations as shown in claim 60).
	As to claims 33 and 46, D1 discloses claims 32 and 45, wherein the time varying-component of the second set of bits is associated with the first beam and the time varying-component of the third set of bits is associated with the second beam (see FIG. 4 and Section 3.2, such as “In an explicit-time index way, the time-index, or its time-stamp (T), is explicitly encoded with the data payload (D) by a CRC and a polar code”).
	As to claims 34 and 47, D1 discloses claims 31-33 and 44-46, wherein the decoding comprises polar decoding  (see Section 3 for Polar code for NR-NR-PBCH).
	As to claims 35 and 48, D1 discloses claims 31-34 and 44-47, wherein removing the first and second time-varying component comprises hypothesis testing (FIG. 5 and the text below: due to the linearity of the polar codes, the effect of the ⊕C(T). For the soft-combining, the inverse de-scrambling operation with the hypothesized C(T) is applied to the LLRs of the received blocks before combining. This operation is referred to as “sign flipper” of the present Application, see Figure 9 in view of page 19, line 18, step 2; note that “hypothesis testing” is defines as related to remove time-varying component specified by the specification, such as line 10-12 of page 15). 
	As to claims 36 and 49, D1 discloses claims 31-35 and 44-48, wherein removing the first and second time-varying component comprises applying an orthogonal cover code (FIG. 5 and the text below: due to the linearity of the polar codes, the effect of the encoding of the time stamp T can be treated as an scrambling operation (to be removed) over the encoding of the data payload: C(D,T) = C(D,T)⊕C(T). For the soft-combining, the inverse de-scrambling operation with the hypothesized C(T) is applied to the LLRs of the received blocks before combining. This operation is referred to as “sign flipper” of the present Application, see Figure 9 in view of page 19, line 18, step 2). 
	As to claims 37 and 50, D1 discloses claims 31-36 and 44-49, wherein the first beam is received from a first direction and the second beam is received from a second direction different than the first direction (suggested by Section 2.2 “NR introduces the concept of beam sweeping so that there comes a burst of the PSS/SSS/PBCH every time” and FIG. 5 and the text below: due to the linearity of the polar codes, the effect of the encoding of the time stamp T can be treated as an scrambling operation (to be removed) over the encoding of the data payload: C(D,T) = C(D,T)⊕C(T). For the soft-
	As to claims 38 and 51, D1 discloses claims 37 and 50, wherein the first beam is adjacent the second beam (last part of section 3.2, such as “Observation-2: Polar Code can support the soft-combination in an explicit timing index way … the LLRs of multiple blocks, e.g. block (T), block(T+ΔT), block(T+2∙ΔT) and so on”). 
	As to claims 39 and 52, D1 discloses claims 31-36 and 45-51, wherein the first beam is received in a first transmission time interval (TTI) and the second beam is received in a second TTI different than the first TTI (last part of section 3.2, such as “Observation-2: Polar Code can support the soft-combination in an explicit timing index way … the LLRs of multiple blocks, e.g. block (T), block(T+ΔT), block(T+2∙ΔT) and so on”).  
	As to claims 40 and 54, D1 discloses claims 32-39 and 45-52, wherein the non-time-varying component comprises system information and the time-varying component comprises a time index (see Section 3.2 for “timing index”). 
	As to claims 41 and 54, D1 discloses claims  40 and 53, wherein the system information comprises a master information block (MIB), the time index comprises a synchronization signal block (SSB) index (Section 3.2, 1st paragraph “A polar code provides the flexibility to support a soft combination of the LLRs of multiple blocks for both explicit and implicit timing index signaling” and FIG. 1 for SS blocks), and transmitting the encoded bits comprises transmitting a physical broadcast channel (PBCH) ( “Proposal-1: Polar code should be selected as the channel coding scheme for NR-PBCH”, last line of Section 3.1). 
As to claims 42 and 55, D1 discloses claims 41 and 54, wherein the MIB is a component of an SSB (Section 2.1 and Table 1, also Section 3.1 “this 480-bit minimum-self-decodable block in LTE can be regarded as a 40-bit information block (24-bit MIB + 16-bit CRC) with a code rate of 1/12 in a polar code”, 1st paragraph). 
	As to claims 43 and 56, D1 discloses claims 32-42 and 45-55, wherein the wireless transmitter is a network node/wireless device (suggested by Section 1, such as “This motivates us to adopt polar code for NR-PBCH and remaining minimum system information in NR system”).
	As to claims 58, D1 discloses claim 57, wherein the wireless receiver is configured to perform a method according to any one of claims 31-43 (D1 discloses claims 31-43 as shown above).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JIANYE WU/Primary Examiner, Art Unit 2462